
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 62
        [EPA-R07-OAR-2015-0543; FRL-9933-94-Region 7]
        Approval and Promulgation of Air Quality Implementation Plans for Designated Facilities and Pollutants; Missouri; Sewage Sludge Incinerators
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:

          The Environmental Protection Agency (EPA) proposes to approve revisions to the state plan for designated facilities and pollutants developed under sections 111(d) and 129 of the Clean Air Act for the State of Missouri. This proposed rule will amend the state plan to include a new plan and associated rule implementing emission guidelines for Sewage Sludge Incinerators published in the Federal Register on March 21, 2011.
        
        
          DATES:
          Comments on this proposed action must be received in writing by October 16, 2015.
        
        
          ADDRESSES:

          Submit your comments, identified by Docket ID No. EPA-R07-OAR-2015-0543, by mail to Paula Higbee, Environmental Protection Agency, Air Planning and Development Branch, 11201 Renner Boulevard, Lenexa, Kansas 66219. Comments may also be submitted electronically or through hand delivery/courier by following the detailed instructions in the ADDRESSES section of the direct final rule located in the rules section of this Federal Register.
        
        
          FOR FURTHER INFORMATION CONTACT:

          Paula Higbee, Environmental Protection Agency, Air Planning and Development Branch, 11201 Renner Boulevard, Lenexa, Kansas 66219 at 913-551-7028 or by email at higbee.paula@epa.gov.
        
      
      
        SUPPLEMENTARY INFORMATION:
        In the final rules section of this Federal Register, EPA is approving the state's SIP revision as a direct final rule without prior proposal because the Agency views this as a noncontroversial revision amendment and anticipates no relevant adverse comments to this action. A detailed rationale for the approval is set forth in the direct final rule. If no relevant adverse comments are received in response to this action, no further activity is contemplated in relation to this action. If EPA receives relevant adverse comments, the direct final rule will be withdrawn and all public comments received will be addressed in a subsequent final rule based on this proposed action. EPA will not institute a second comment period on this action. Any parties interested in commenting on this action should do so at this time. Please note that if EPA receives adverse comment on part of this rule and if that part can be severed from the remainder of the rule, EPA may adopt as final those parts of the rule that are not the subject of an adverse comment. For additional information, see the direct final rule which is located in the rules section of this Federal Register.
        
          List of Subjects in 40 CFR Part 62
          Environmental protection, Air pollution control, Administrative practice and procedure, Intergovernmental relations, Reporting and recordkeeping requirements, Sewage sludge incinerators.
        
        
          Dated: September 3, 2015.
          Becky Weber,
          Acting Regional Administrator, Region 7.
        
      
      [FR Doc. 2015-23292 Filed 9-15-15; 8:45 am]
       BILLING CODE 6560-50-P
    
  